
	
		III
		111th CONGRESS
		1st Session
		S. RES. 197
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Carper (for himself,
			 Ms. Collins, Mr. Lieberman, Mr.
			 Alexander, Mr. Voinovich,
			 Mr. Burris, Mr.
			 Levin, Mr. Webb,
			 Mr. Warner, Mr.
			 Cornyn, and Mr. Akaka)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Congratulating the men and women of the
		  National Archives and Records Administration on the occasion of its 75th
		  anniversary.
	
	
		Whereas the National Archives was established by Congress
			 in 1934 to centralize Federal recordkeeping;
		Whereas the National Archives, now called the National
			 Archives and Records Administration (in this resolution referred to as
			 NARA), serves democracy in the United States by ensuring that
			 United States citizens can discover, use, and trust the records of the United
			 States Government;
		Whereas NARA has grown from one building along the
			 National Mall to 38 facilities nationwide, from Atlanta to Anchorage;
		Whereas NARA administers regional archives, Federal
			 records centers, Presidential libraries, the Federal Register, and the National
			 Historical Publications and Records Commission;
		Whereas the Rotunda for the Charters of Freedom serves as
			 the permanent home of the Declaration of Independence, the Constitution, and
			 the Bill of Rights and makes these founding documents available to more than
			 1,000,000 visitors each year;
		Whereas the first issue of the Federal Register was
			 published on March 16, 1936, and the Federal Register has not missed a
			 publication date since, providing orderly publication of the official actions
			 of the Federal Government;
		Whereas the Electronic Records Archives is laying the
			 foundation for preserving and providing public access to historically valuable
			 electronic records, ranging from vast, complex databases to documents that
			 detail the making of foreign and domestic policies;
		Whereas the Presidential libraries are great treasures of
			 the United States, serving as repositories and preserving and making accessible
			 the papers, records, and other historical materials of Presidents of the United
			 States;
		Whereas the National Personnel Records Center serves as
			 the official repository for records of military personnel, responding to
			 2,000,000 requests a year by veterans and their families for documents to
			 verify military service;
		Whereas the Information Security and Oversight Office is
			 responsible to the President for policy and oversight of the Government-wide
			 security classification system and the National Industrial Security
			 Program;
		Whereas the National Historical Publications and Records
			 Commission promotes the preservation and use of the documentary heritage of the
			 United States, which is essential to understanding the democracy, history, and
			 culture of the United States, by providing grants in support of the archives of
			 the United States and for projects to edit and publish non-Federal historical
			 records of national importance;
		Whereas NARA holds records, in the National Archives
			 Building and its regional facilities across the country, that allow naturalized
			 citizens to claim their rights of citizenship;
		Whereas NARA works with Federal agencies, researchers,
			 genealogists, lawyers, scholars, and authors to respond to their evolving
			 needs, requirements, and methods;
		Whereas NARA provides records management training,
			 enhances reference services, works with partners to digitize its holdings, and
			 improves access to the records of the United States;
		Whereas NARA provides, through its Internet site, easy and
			 convenient public access to many of the most important and most requested
			 historic documents and valuable databases of the United States; and
		Whereas inscribed on the facade of the National Archives
			 Building are Shakespeare’s words, What is past is prologue,
			 which aptly describe the records of the past preserved by NARA as the
			 groundwork for the future: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 men and women of the National Archives and Records Administration on the
			 occasion of its 75th anniversary;
			(2)understands the
			 vital role that records play in a democracy;
			(3)recognizes the
			 service that NARA has given to the democracy of the United States by protecting
			 and preserving the records of the United States Government; and
			(4)commends the
			 efforts by NARA to support democracy, promote civic education, and facilitate
			 historical understanding of the national experience.
			
